Citation Nr: 1010133	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-29 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from October 1969 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the Veteran, in statements received in 
October 2004 and January 2007 appears to raise claims of 
service connection for a rash and for a lung nodule.  These 
matters are REFERRED to the RO for the appropriate action.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational 
impairment, or by occupational and social impairment with 
deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2007.  Furthermore, VA has assisted 
the appellant in obtaining evidence, afforded the appellant a 
physical examination, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims 
file, and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's service-connected psychiatric disability, 
currently diagnosed as PTSD, is rated at 50 percent under 
Diagnostic Code (DC) 9411.  Under the rating criteria for 
mental disorders, a 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's endorsement of symptoms 
such as nightmares, occasional intrusive memories, feelings 
of estrangement from other people, exaggerated startle 
response, sleep disturbances, inability to have loving 
feelings, difficulty concentrating, irritability, and 
avoidance of places and things that reminded him of Vietnam.  
The Veteran has also indicated that he has had general 
thoughts of suicide, but has never seriously considered it 
because it would harm his family.  The record also generally 
indicates a lack of homicidal ideation, though an August 2008 
statement does suggest some homicidal thoughts, without plan 
or intent, towards Vietnamese people.  The Veteran has denied 
dissociative forgetting, hallucinations, guilt, 
hypervigilance, or a foreshortened sense of the future, and 
he has reported that he enjoys playing pool, bowling, and 
playing horseshoes.  

The evidence indicates that the Veteran has been married to 
his third wife since 1984.  He and his third wife did not 
have any biological children together, but they each had 
children from previous relationships, who he considers his 
family.  The Veteran has reported having a "reasonable but 
not close" relationship with his family, and he has reported 
that he and his wife try to talk to each other as much as 
possible.  He has reported that he sometimes finds himself 
yelling at his daughters, however, and he has indicated that 
he has a history of being emotionally abusive to his wife.  

The evidence also reflects that the Veteran still works.  The 
Veteran has reported that he does not "have any problems 
with his job" and that his performance evaluations are "all 
right".  The Veteran stated that he had never called in and 
missed work because of his PTSD because he did not want to 
risk losing his job.  He indicated that he has found his 
working conditions increasingly stressful, however, since his 
colleagues had become predominantly Vietnamese/Southeast 
Asian.  

A VA examination was conducted in September 2007.  The 
examination record reflects the Veteran's histories of having 
friends, of being involved with a church, though he did not 
go as often as he "probably should", and of being involved 
with two veterans organizations.  

Examination revealed that the Veteran was fully oriented, 
behavior was appropriate, affect was constricted, and mood 
was dysphoric.  Cognitive functions were within normal, and 
the Veteran did not appear to have a formal thought disorder.  
The Veteran reported occasional suicidal ideation but denied 
current suicidal or homicidal intention.  After examination, 
the examiner assigned a global assessment of functioning 
(GAF) score of 50 and assessed the Veteran with "moderate 
symptoms".  The examiner stated that the Veteran's symptoms 
did not seem "markedly worse" than the symptoms depicted in 
a previous (January 2005) examination.  He indicated that the 
Veteran continued to be "isolated, dysphoric, numb, and 
using alcohol to self-medicate the symptomatology of the 
[PTSD]".  

After review of the evidence, the Board finds that a rating 
in excess of 50 percent is not warranted at any time during 
the appellate period.  The Board initially notes that the 
Veteran has been assigned a GAF score of 50, which correspond 
to "serious symptoms or any serious impairment in social, 
occupational, or school functioning".  The same examiner 
opined that the Veteran had "moderate" symptoms, however, 
and the Board notes that a GAF score of 50 is on the cusp of 
the range for "moderate" symptoms and "moderate" 
impairment in difficulty in social, occupational, or school 
functioning.  In any event, the Board notes that GAF scores 
and an examiner's assessment of the severity of the condition 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in 
part, because the scores and assessments are generally based 
on the Veteran's symptoms that particular day, rather than 
based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not 
approximate the criteria for a rating in excess of 50 
percent.  The evidence of record does not suggest that the 
Veteran has obsessional ritual, panic attacks, depression 
affecting the ability to function independently, impaired 
speech, violent episodes, a thought disorder, hallucinations, 
violent outbursts, or neglect of personal appearance and 
hygiene, and the medical evidence documents that the Veteran 
is fully oriented.  Additionally, although the evidence 
suggests that the Veteran has social impairment and 
occupational stresses, he is still able to maintain 
relationships with friends, his wife, and his family and to 
work full-time without negative evaluations.  The Board notes 
that the Veteran has reported homicidal and suicidal 
ideation.  The Veteran has consistently indicated that he 
would never follow through on these thoughts, however, and in 
the absence of additional evidence suggestive of the 
disability picture contemplated by the higher rating, the 
Board finds that the evidence most nearly approximates the 
disability picture contemplated by the currently assigned 
rating.  Thus, the claim for a higher rating is denied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


